DETAILED ACTION
Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention, appearing to be comprised of software alone without claiming associated computer hardware required for execution, is not supported by either a specific and substantial asserted utility (i.e., transformation of data) or a well established utility (i.e. a practical application).
Claim 7 recites a “system”; however, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly hardware as part of the system. Applicant is advised to amend the claim by including a hardware processor and memory. 
Claims 8-13 are rejected for failing to remedy the deficiency of claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Wahlert et al. (US PG Pub No. US 2007/0271560 A1).
Wahlert was disclosed in IDS dated 04/26/2019. 

Regarding claim 1, AAPA teaches a virtual machine deployment system ([0003]), comprising: 
a plurality of processing subsystems ([0004], wherein server devices include multiple processors); 
at least one multi-endpoint adapter device including a plurality of endpoint subsystems ([0004], wherein server devices are provided with multi-endpoint adapter devices that provide a plurality of endpoints); 

a virtual machine deployment engine ([0005], wherein virtual machines are deployed) that is configured to: 
receive a first instruction to deploy a first virtual machine ([0005] wherein it is inherent that an instruction initiates the deployment of a virtual machine); 
determine at least one first communication resource requirement for the first virtual machine ([0005], wherein a virtual machine may have an associated SLA that requires a relatively high communication bandwidth).
AAPA does not explicitly teach identify a first processing subsystem that is included in the plurality of processing subsystems and that is provided a first subset of the available communication resources that satisfies the at least one first communication resource requirement for the first virtual machine; and deploy the first virtual machine on the first processing subsystem. 
Wahlert teaches a virtual machine deployment system whereby available resources on a candidate host are taken into consideration based on resources required by the candidate virtual machine ([0009]) wherein network requirements of the candidate VM and network capacity of the candidate host are taken into account ([0033-34]; [0044]). It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 2, AAPA teaches further comprising: a Baseboard Management Controller (BMC) device that is configured to: report a communication coupling configuration for the plurality of communication couplings to the virtual machine deployment engine, wherein the virtual machine deployment engine utilizes the communication coupling configuration to identify the first processing subsystem that is provided the first subset of the available communication resources ([0004]). 

Regarding claim 3, AAPA teaches wherein the plurality of endpoint subsystems include a plurality of software defined Network Interface Controllers (NICs) ([0004]). 

Regarding claim 6, Wahlert teaches, wherein the virtual machine deployment engine is configured to: move, prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, a second virtual machine that was deployed on the first processing subsystem ([0004], wherein a VM on a first host can be moved or migrated to a second host at any time; [0067-69]). 

Regarding claims 7-9, 12-16, and 19-20, they are the system and method of claims 1-3 and 6 above. Therefore, they are rejected for the same reasons as claims 1-3 and 6 above. 

Claims 4-5, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Wahlert et al. (US .

Regarding claim 4, AAPA and Wahlert does not teach wherein the virtual machine deployment engine is configured to: reconfigure, prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, the plurality of communication couplings in order to provide the first processing subsystem with the first subset of the available communication resources.
Watanabe teaches a reconfiguring step by acquiring resources to meet the requirements of the virtual machine prior to deployment ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure that surplus resources are allocated to virtual machines that require such resources ahead of deployment as taught by Watanabe ([0012]; [0016]).

Regarding claim 5, Watanabe teaches wherein the reconfiguring of the plurality of communication couplings in order to provide the first processing subsystem with the first subset of the available communication resources includes: reconfiguring the plurality of communication couplings in order to reallocate, as part of the first subset of the available communication resources, at least some of the available communication resources that are provided to a second processing subsystem that is included in the plurality of processing subsystems ([0012], wherein other virtual machines temporarily utilize those resources are made available for deployment). 

Regarding claims 10-11 and 17-18, they are the system and method of claims 4-5 above. Therefore, they are rejected for the same reasons as claims 4-5 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Eric C Wai/Primary Examiner, Art Unit 2195